Citation Nr: 1302710	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  05-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disorder, claimed as chronic obstructive pulmonary disorder (COPD), to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

	
ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.  
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2007 and November 2009, the Board remanded the appeal for further development by the originating agency.  In August 2010, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). 

In January 2011, the Court vacated the Board's decision and remanded the case for readjudication in compliance with the directives specified in a January 2011 Joint Motion filed by counsel for the Veteran and the VA Secretary.  In October 2011, the case was once again remanded for further development.  

In October 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2012).  The requested opinion has been provided and associated with the Veteran's VA claims folder.  Although the November 2012 VHA opinion has not yet been provided to the Veteran and his representative, as the Board is granting in full the benefit sought on appeal, this procedural error is deemed to be non-prejudicial to the Veteran.  38 C.F.R. § 20.903 (2012). 

In January 2013, the Veteran, through his congressional representative, submitted additional copies of clinical records, and some recent clinical records which had not been associated with the claims files as reviewed by the reviewer who provided VHA opinion.  As the Board is granting in full the benefit sought on appeal, it is not prejudicial to the Veteran to proceed without review of this evidence.  38 C.F.R. § 20.903 (2012). 


With respect to the Veteran's claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has generally characterized the issue as a claim for entitlement to service connection for a pulmonary disorder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos in service.

2.  The competent and credible evidence demonstrates it is at least as likely as not that the Veteran's COPD is aggravated by or is increased in severity by the residuals of his asbestos exposure during active duty service.  


CONCLUSION OF LAW

COPD was incurred or aggravated as a result of in-service exposure to asbestos.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for a pulmonary disorder, claimed as COPD.  He attributes his lung condition to in-service exposure to asbestos.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.) See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).

Even if a Veteran is found not to be entitled to service connection as due to asbestos exposure, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In terms of his present disability, the Board notes that VA treatment records confirm that the Veteran has a diagnosis of COPD.  See VA and Private Treatment Records.  As such, the evidence demonstrates the existence of a current lung disorder, meeting the first requirement for the establishment of service connection.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).
	
In considering in-service incurrence, the Board has considered that the service treatment records do not confirm that the Veteran suffered from a chronic lung disorder.  Although there is one mention of "chronic cough" on an undated Report of Medical History, a chest X-ray dated September 1954, the date of the Veteran's separation from service, showed normal lung fields.  Post-service records first reflect treatment associated with COPD in August 2001. 

The Veteran essentially asserts that his pulmonary disorder is the direct result of exposure to asbestos while serving aboard ships in the Navy.  The Veteran's service records reflect that he served aboard the USS Basilone and the USS Gearing during his period of active duty.  He asserts that he slept near asbestos-covered pipes during his service on the Basilone.  A fellow service member, who shared the Veteran's sleeping area, has provided a statement concurring with the Veteran's assertions that his sleeping compartment contained asbestos-covered pipes.  The Veteran and his fellow service member are competent to report the presence of asbestos, and there is nothing in the record which diminishes the credibility of these assertions.  The Board finds that the Veteran was exposed to asbestos during service due to the time, place and circumstances of service.  See 38 U.S.C.A. § 1154 (a).

Although there is a several decade gap between discharge and when the available post-service records first reflect complaints by the Veteran of lung related symptomatology, the weight of the competent evidence of record shows that his currently-diagnosed COPD was incurred in active service. 

The Board notes that various VA and private medical examiners have proffered opinions as to the etiology of the Veteran's COPD.  A May 2006 private treating physician noted that the Veteran had a diagnosis of asbestos related pulmonary disease based on X-ray, pulmonary function tests, history and physical examination.  He opined that patients with asbestos related pulmonary disease who smoke or who have smoked in the past have high rates of various forms of cancer.  A February 2010 VA examination and opinion were obtained.  The VA examiner indicated he was unable to state whether the Veteran had an asbestos-related disorder without resort to speculation because of "conflicting reports/studies."  A March 2010 addendum opinion was obtained.  The VA examiner considered recent testing and noted that findings obtained would make a diagnosis of asbestos related lung parenchymal disease improbable.  Nevertheless, he stated that the Veteran did have a few scattered pleural plaques which could be secondary to asbestos exposure.

Another VA medical opinion was obtained in April 2010.  The VA examiner opined that the Veteran's current COPD was not caused by or a result of asbestos exposure in the military.  She noted that the primary causes of COPD are (a) exposure to tobacco smoke (b) gastroesophageal reflux disease (c) age and (d) genetics.  She stated that the Veteran had asbestos exposure in service and also had significant asbestos exposure in the private sector.  The VA examiner indicated that although documentation from the private sector stated that the Veteran had asbestosis, this was not confirmed by current CT findings.  She therefore concluded that she was unable to state that the Veteran had an asbestos-related disorder.  

The Veteran subsequently underwent another VA examination in March 2012.   In a summary of the examination it was noted that the Veteran had COPD and that this disorder is due to his habit of smoking tobacco products.  Small, stable, multiple pulmonary nodules with few scattered small pleural plaques were most likely related to the Veteran's history of asbestos exposure but no evidence of asbestosis was seen.  The VA examiner diagnosed the Veteran with a respiratory disorder secondary to COPD, and not related to his history of asbestos exposure.  

As the above opinions did not address whether the Veteran's exposure to asbestos aggravated or accelerated a lung or respiratory disorder, a November 2012 VHA opinion was obtained.  The VHA examiner indicated that he fully reviewed the Veteran's medical record.  He concluded that the Veteran had evidence of poorly reversible airway obstruction indicating an obstructive ventilatory defect.  He noted that medical findings were consistent with COPD and there was no evidence of asbestosis (i.e. interstitial lung disease).  The VA examiner additionally concluded that the Veteran had been exposed to asbestos and a chest x-ray from January 2003 showed pleural plaques virtually pathognomonic for asbestos exposure. 

The VHA examiner considered whether the Veteran's exposure to asbestos in service could have caused, aggravated, or accelerated the Veteran's lung or respiratory disorder.  The VA examiner concluded that such etiology was as likely as not.  He briefly summarized some of the scientific literature showing that asbestos may cause or exacerbate airway obstruction.  He then summarized that there is evidence that exposure to asbestos can cause airway obstruction; although the amount of airway obstruction caused by asbestos in nonsmokers is probably small, in smokers or former smokers with COPD, there is evidence that asbestos exposure can further exacerbate airway inflammation and obstruction.

The VHA examiner summarized stating that the Veteran, a former smoker, had been exposed to asbestos and had COPD.  He stated that because asbestos exposure had been reported to exacerbate airway obstruction, and because the Veteran may have been exposed to significant amounts of asbestos while in the service, it was his opinion that it is at least as likely as not that the Veteran's COPD was aggravated by the Veteran's exposure to asbestos.

Based on the November 2012 VHA examiner's opinion, particularly given the rationale for the opinion, the Board finds that a grant of service connection for COPD is warranted.  Having resolved reasonable doubt in the Veteran's favor, the claim is granted.  


ORDER

Service connection for COPD as due to or aggravated by asbestos exposure in service is granted.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


